The Chancellor:—The object of the late rule of this court in relation to exceptions for scandal or impertinence, was to require the party excepting to point out the objectionable passages with such clearness and precision that the adverse party might, from the exceptions, ascertain what was to be stricken out or altered, if the exceptions were submitted to by him or allowed by the master; and that the proper officer of the court might be enabled to comply with the provisions of the 57th rule. If there are several parts of the answer or other proceeding in the cause, which are deemed scandalous or impertinent, each should form the subject of a *separate exception; with such references to the scandalous or impertinent matter, or the pages in which it is contained, as to enable the adverse party and the officers of the court to ascertain precisely what is considered objectionable. The exception in this case is defective in all these particulars, and ought not to have been allowed.